Citation Nr: 0326915	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gouty arthritis.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).   


REMAND

The service medical records show that the veteran was treated 
for multiple joint complaints. During a June 1976 separation 
examination, the veteran reported that he had had swollen or 
painful joints and frequent or severe headaches.  The 
examination report contains notes of significant history 
including (1) swollen joints, cramps in legs, has been seen 
by M.D., still having problems, and (2) severe headaches 
approximately once or twice a month, still has these 
headaches, no treatment has been sought. 

The post service medical records show that the veteran has 
been diagnosed with rheumatoid arthritis involving his knees, 
as reflected in a June 1999 private clinical record.  
Subsequent VA treatment reports confirm bilateral knee 
pathology variously diagnosed to include as gouty arthritis, 
gout, gout with positive arthrocentesis, oligoartritis 
progressing to poly arthritis, arthritis, bilateral knees 
osteoarthritis - status post arthrocentesis, osteoarthritis 
with pain in most joints, and arthropathy.  These VA records 
also show diagnoses of headaches and chronic tension 
headaches.  There is an assessment in June 2000 of headache 
secondary to an assessment of left knee arthritis gout vs. 
septic.  That record indicated that the gout medication of 
Indocin was a possible etiology of the headaches.

During the veteran's May 2002 hearing at the RO, he indicated 
that he had received treatment from cited sources after 
service.  In view of these facts the Board finds that 
additional development is warranted 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
treatment for his gout and headaches not 
previously submitted, to include Dr. 
Huddleston Sr., Dr. Pearson, and Dr. 
Tucker.

3.  The RO should request any additional 
VA treatment records from the VA facility 
in Mountain View, Tennessee covering the 
period from September 2000 to the 
present. 

4.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a rheumatologist in order to determine 
the nature, severity, and etiology of any 
disabilities involving the joints, 
particularly the knee joints, which has 
been variously diagnosed to include 
rheumatoid arthritis, gouty arthritis, 
gout, and osteoarthritis.  All indicated 
evaluations, studies, tests, and 
specialized examinations deemed necessary 
should be performed.  The veteran's 
claims folder should be reviewed by the 
examiner prior to examination.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that joint 
disorder or systemic disorder diagnosed 
is related to service or manifested 
within one year after the veteran's 
discharge from service.  A complete 
rational of any opinion expressed should 
be included in the examination report.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a neurologist in order to determine the 
nature and etiology of any chronic 
headache disorder.  All indicated 
evaluations, studies, tests, and 
specialized examinations deemed necessary 
should be performed.  The veteran's 
claims folder should be reviewed by the 
examiner prior to examination.  It is 
requested that the physician obtain a 
detailed history of any pertinent 
inservice and post service 
symptomatology.   

Following the examination it is requested 
that the examiner indicate whether the 
veteran has a chronic headache disorder.  
If yes, it is requested that the examiner 
provide an opinion as to whether it is as 
likely as not that the headache disorder 
is related to service or the medications, 
which the veteran is currently taking?  A 
complete rational for any opinion 
expressed should be included in the 
report.

6.  Thereafter, the RO should 
readjudicate the claims currently in 
appellate status.  If the benefits sought 
are not granted, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




